—In an action to recover damages for wrongful death, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Underwood, J.), dated November 23, 1994, which granted the defendant’s motion for summary judgment.
Ordered that the order and judgment is affirmed, with costs.
The plaintiff seeks to hold the defendant, a firearms dealer, liable for selling a firearm to Humberto Del Rio who used it in a multiple homicide the day following the sale. As we recognized in Jantzen v Leslie Edelman of N. Y. (206 AD2d 406), an action brought by another victim of the same homicide, the sale of the firearm merely furnished the condition for the unfortunate occurrence. Thus, as a matter of law, there can be no finding of proximate cause. Accordingly, summary judgment was properly granted. Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.